          Case 1:20-cv-06185-PAE Document 4 Filed 08/07/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 In re: 60 91st Street Corp.

 KIM MORTIMER,                                                          20 Civ. 6185 (PAE)

                                          Appellant,                          ORDER

                          -v-

 HEIDI J. SORVINO,

                                          Appellee.


PAUL A. ENGELMAYER, District Judge:

       On August 6, 2020, appellant Kim Mortimer filed a notice of appeal, dated July 13, 2020,

from a July 1, 2020 order of the U.S. Bankruptcy Court for the Southern District of New York.

Dkt. 1 at 1. Mortimer indicates that she has served appellee Heidi J. Sorvino and others via

first-class mail and ECF. See id. at 4.

       Mortimer is directed, by August 13, 2020, to confirm via letter that she has provided the

Court with the full record on appeal, as required by Federal Rule of Bankruptcy Procedure 8009.

See Fed. R. Bankr. P. 8009(a)(1), (4). If the record is incomplete, Mortimer is instructed to

supplement the record by that date.

       If Sorvino wishes to supplement the record, she is to do so no later than August 20, 2020.

       The Court has emailed a copy of this order to Mortimer.
        Case 1:20-cv-06185-PAE Document 4 Filed 08/07/20 Page 2 of 2




      SO ORDERED.

                                                 PaJA.�
                                              ______________________________
                                              PAUL A. ENGELMAYER
                                              United States District Judge
Dated: August 7, 2020
       New York, New York




                                     2
